DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 12/28/2021, in which claims 27 and 40 were canceled, and claims 1, 12, 14, 15, 25, 28, 31, 35, 39 and 44 were amended.  Claims 1, 12, 14, 15, 24, 25, 28, 31-33, 35, 38, 39 and 44 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group II and the species of SEQ ID NO: 9578 with traverse in the reply filed on 7/14/2021.
Claims 1, 12, 14, 15, 24, 25, 28 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/2021.
Claims 35, 38, 39 and 44 are under consideration as they read on the elected species of SEQ ID NO: 9578.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/355,909, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘909 application fails to provide support for a guide RNA comprising a spacer sequence corresponding to the sequence of SEQ ID NO: 9578.  Further, Application No. 62/461,836 fails to provide adequate enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for claim 39 of this application for the reasons set forth in the rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, below.  The claim is not fully enabled for all Cas9 endonucleases as claimed.  
Claims 35, 38 and 44 have an effective filing date of 2/22/2017, which is the filing date of Application No. 62/461,836.  Claim 39 has an effective filing date of 6/29/2017, which is the filing date of PCT/IB2017/001112.

Drawings
The drawings were received on 12/28/2021.  These drawings are acceptable.

Response to Arguments - Claim Objections
	The objection to claim 39 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/28/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment of claim 44 in the reply filed 12/28/2021.
Claim 44 recites the limitation "the single-molecule guide RNA of”" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the phrase is incomplete and it is unclear to what the preposition “of” refers.  It would be remedial replace the phrase “the single-molecule guide RNA of” with the phrase “a single-molecule guide RNA.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a complex comprising a single-molecule guide RNA comprising a spacer sequence that is an RNA sequence transcribed from the DNA sequence of SEQ ID NO: 9578, and a Streptococcus pyogenes Cas9 endonuclease, does not reasonably provide enablement for complexes comprising any other DNA endonuclease, including a Cpf1 endonuclease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  This rejection was made in the Office action mailed 9/28/2021 and has been rewritten to address the amendment to the claims in the reply filed 12/28/2021.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claim 39 is drawn to a pharmaceutical composition comprising the single-molecule guide RNA of claim 35 complexed with a Cas9 endonuclease.  Claim 35 is 
	Breadth of the claims: Claim 39 broadly encompass any Cas9 endonuclease.  The complex nature of the subject matter of this invention is exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification discloses that a single-molecule guide RNA comprising a spacer sequence that is an RNA sequence transcribed from the DNA sequence of SEQ ID NO: 9578 (elected species) is capable of forming a complex with Cas9 and cleaving the APOCIII gene in HEK293T cells (e.g., Example 8, including Table 7, 1st row).
	The specification teaches that regions of the APOCIII gene were scanned for target sites based upon the presence of a protospacer adjacent motif (PAM) having the sequence NRG and 20 bp spacer sequences were selected, including SEQ ID NO: 9578 (e.g., Example 1).  The sequence listing specifically discloses that the PAM sequence of the region targeted by the guide RNA transcribed from SEQ ID NO: 9578 is AGG.  The specification teaches that the spacer sequence is for targeting an APOCIII gene with a Streptococcus pyogenes Cas9 endonuclease (e.g., paragraph [0045]).  The APOCIII gene was scanned for other PAM sequences, such as NNGRRT, NNAGAAW, NNNNGATT, and YTN (e.g., Examples 2-6), which scans did not identify SEQ ID NO: 9578 as a potential spacer sequence for the guide RNA.  See also Table 4 at page 14.
	Predictability and state of the art: A BLAST search of instant SEQ ID NO: 9578 identifies an identical match to nucleotides 116,830,828-116,830,847 of NC_000011.10 Streptococcus pyogenes Cas9.  Accordingly, one would have recognized that a guide RNA comprising a spacer transcribed from the DNA sequence of instant SEQ ID NO: 9578 would be capable of forming a complex with Streptococcus pyogenes Cas9, where the Cas9 is capable of recognizing the PAM 5’-AGG-3’ which is 3’ to the protospacer sequence on the non-target strand (GenBank Accession No. NC_000011.10, Homo sapiens chromosome 11, GRCh38.pd Primary Assembly, from base 116830801 to 116830860, publicly available March 2015, printed as pages 1/2-2/2, cited in a prior action; alignment in Appendix I, mailed 9/28/2021).  Nowak et al (Guide RNA engineering for versatile Cas9 functionality. Nucleic Acids Research, Vol. 44, No. 20, pages 9555-9564, October 12, 2016, cited in a prior action) teach that single molecule guide RNAs (sgRNAs) are known for a number of Cas9 orthologs; however, only Streptococcus pyogenes Cas9 recognizes the 5’-NGG PAM motif (e.g., page 9557, left column, 2nd paragraph; Table 1).  Other than Streptococcus pyogenes Cas9, one would have recognized that it would have been unpredictable to make and use a complex comprising the claimed single molecule guide RNA and any other DNA endonuclease.
	Amount of experimentation necessary: A large quantity of experimentation would be required to make and use the full scope of the claimed invention. With regard to complexes 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claim 39 is not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claim 40 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 12/28/2021.
	The rejection of claims 35, 38, 39 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/28/2021.
	The rejection of claim 44 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/28/2021.
The rejection of claim 40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 12/28/2021.

The response notes that the claim has been amended to specify that the DNA endonuclease is a Cas9 endonuclease.  
This amendment is not sufficient to overcome the rejection.  The specification teaches that the APOCIII gene was scanned for other PAM sequences, such as NNGRRT, NNAGAAW, NNNNGATT, and YTN (e.g., Examples 2-6), which scans did not identify SEQ ID NO: 9578 as a potential spacer sequence for the guide RNA.  See also Table 4 at page 14.  This is consistent with the teachings of the prior art, which demonstrate that different Cas9 orthologs have different PAM requirements (Nowak et al. Guide RNA engineering for versatile Cas9 functionality. Nucleic Acids Research, Vol. 44, No. 20, pages 9555-9564, October 12, 2016, cited in a prior action).  Nowak et al teach that single molecule guide RNAs (sgRNAs) are known for a number of Cas9 orthologs; however, only Streptococcus pyogenes Cas9 recognizes the 5’-NGG PAM motif (e.g., page 9557, left column, 2nd paragraph; Table 1).   Given the teachings of the specification and prior art, it would have required undue experimentation to make and use the claimed complex of single-molecule guide RNA with a spacer sequence transcribed from SEQ ID NO: 3578 and any Cas9 protein.  Undue experimentation would be required to identify new Cas9 orthologs capable of recognizing the PAM sequence adjacent to the protospacer that hybridizes to the RNA sequence transcribed from SEQ ID NO: 3578, or to mutagenize and screen for activity with a known Cas9 ortholog other than Streptococcus pyogenes Cas9.  
	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 35 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al (CN-105462968-A, cited in a prior action; see the entire reference), as evidenced by the machine translation (printed as page 1-10 on 5/10/2021, cited in a prior action).  All numbering for the specification refers to the machine translation.  This rejection was made in the Office action mailed 9/28/2021 and has been rewritten to address the amendment to the claims in the reply filed 12/28/2021.
The claims are drawn to a single-molecule guide RNA comprising a spacer sequence that is an RNA sequence transcribed from the DNA sequence set forth in SEQ ID NO: 9578 (elected species).  The direction of transcription is not specified, and SEQ ID NO: 9578 represents a double-stranded DNA sequence.
Regarding claim 35, Cui et al teach a single-molecule guide RNA (sgRNA) that specifically targets the apoCIII gene in SEQ ID NO: 22 of the sequence listing (e.g., page 4, 3rd paragraph; page 6, 1st, 6th and 8th paragraphs; Examples 1-2; Sequence Listing).  SEQ ID NO: 22 of Cui et al is 5’-gcacgccaccagaccgcca-3’.  This sequence is identical to instant SEQ ID NO: 
Regarding claim 44, Cui et al teach a plasmid vector comprising the sequence encoding the sgRNA (e.g., page 2, last paragraph).

Claims 35 and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Identification and characterization of essential genes in the human genome. Science, Vol. 350, No. 6264, pages 1096-1101, published online October 15, 2015, including pages 1-34 of Supplementary Material, pages 1-9336 of Supplementary Table 1, pages 1-3960 of Supplementary Table 2, and pages 1-423 of Supplementary Table 3, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 9/28/2021 and has been rewritten to address the amendment to the claims in the reply filed 12/28/2021.
The claims are drawn to a single-molecule guide RNA comprising a spacer sequence that is an RNA sequence transcribed from the DNA sequence set forth in SEQ ID NO: 9578 (elected species).  The direction of transcription is not specified, and SEQ ID NO: 9578 represents a double-stranded DNA sequence.
Regarding claim 35, Wang et al teach a single-guide RNA (sgRNA) comprising a spacer sequence of 5’-gcacgccaccaagaccgcca-3’, which is identical to instant SEQ ID NO: 9578 (e.g., page 1096, paragraph bridging middle and right columns; Fig. 1; Table S1 at page 217).
Regarding claim 44, Wang et al teach DNA encoding the sgRNA (e.g., page 1096, paragraph bridging columns; page 1101, paragraph bridging middle and right columns; Fig. 1).

Response to Arguments - 35 USC § 102

	The rejection of claim 39 under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/28/2021.
With respect to the rejection of claims 35 and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al, Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
The response asserts that Cui et al teaches the entire apoCIII gene but does not explicitly disclose the sequence set forth in SEQ ID NO: 9578.  The response asserts that Cui et al does not disclose a single molecule gRNA comprising a spacer sequence comprising the sequence set forth in SEQ ID N: 9578.
This argument is not found persuasive.  SEQ ID NO: 22 of Cui et al is the following:

    PNG
    media_image1.png
    224
    297
    media_image1.png
    Greyscale

Thus, SEQ ID NO: 22 is only 20 nucleotides in length and cannot be the entire apoCIII gene.  At the first paragraph of page 6 of the translation, Cui et al state, “According to the above method, we designed a total of 37 sgRNAs targeting the human apoCIII gene, and the sequences are shown in the sequence of SEQ ID NO. 4-40, respectively.”  Here is an alignment of instant SEQ ID NO: 9578 and SEQ ID NO: 22 of Cui et al:

    PNG
    media_image2.png
    70
    307
    media_image2.png
    Greyscale
.
Accordingly, the teachings of Cui et al meet each and every limitation of the rejected claims.
	Thus, the rejection is maintained.
The rejection of claim 40 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al is moot in view of Applicant’s cancellation of the claim in the reply filed 12/28/2021.
The rejection of claim 39 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/28/2021.
With respect to the rejection of claims 35 and 44 under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al, Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
The response asserts that there are no sequences provided on page 1096 of Figure 1 of Wang et al, and the sequence provided in Table S1, lines 217 is “AAGAATGCTCAGGTCCGAGG,” which is not “GCACGCCACCAAGACCGCCA,” which is the sequence of instant SEQ ID NO: 9578.
This argument is not found persuasive.  Page 217 of Table S1 shows the sequence
GCACGCCACCAAGACCGCCA.  See the line, “sgAPOC3_3 APOC3 chr11 116701544 + GCACGCCACCAAGACCGCCA NA” at page 217.
	Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Identification and characterization of essential genes in the human genome. Science, Vol. 350, No. 6264, pages 1096-1101, published online October 15, 2015, including pages 1-34 of Supplementary Material, pages 1-9336 of Supplementary Table 1, pages 1-3960 of Supplementary Table 2, and pages 1-423 of Supplementary Table 3; see the entire reference) in view of Ryan et al (WO 2016/089433 A1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 9/28/2021.
The teachings of Wang et al are described above and applied as before.
Wang et al do not teach single molecule guide RNA with a chemical modification.
Ryan et al teach chemically modified single guide RNAs (e.g., Title; Abstract; paragraph bridging pages 1-2).  Ryan et al teach that that chemical modifications to guide RNA are tolerated by the CRISPR-Cas system, where the modifications increase the stability of the guide 7 individual members (e.g., paragraph bridging pages 59-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the single molecule guide RNA of Wang et al to include a chemical modification taught by Ryan et al.  Wang et al teach the single molecule guide RNA as a member of a library that forms a complex with Cas9 to provide a function.  Ryan et al teach that single molecule guide RNA may comprise a chemical modification while retaining the ability to form a complex with Cas9 and retain function.  Both Wang et al and Ryan et al tech that the single molecule guide RNA may be a member of a library.   Thus, one would have had a reasonable expectation of success in introducing the chemical modification.  One would have made such a modification in order to provide the predictable result of providing a single molecule guide RNA with a chemical modification, where the single molecule guide RNA retains its function.
One would have been motivated to make such a modification in order to receive the expected benefit of increasing the stability of the guide RNA, altering the thermostability of the guide RNA hybridization interaction and/or decreasing the off-target effects of Cas:gRNA complexation without compromising the efficacy of Cas:gRNA binding, nicking and/or cleavage of polynucleotide as taught by Ryan et al.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (Identification and characterization of essential genes in the human genome. Science, Vol. 350, No. 6264, pages 1096-1101, published online October 15, 2015, including pages 1-34 of Supplementary Material, pages 1-9336 of Supplementary Table 1, pages 1-3960 of Supplementary Table 2, and pages 1-423 of Supplementary Table 3; see the entire reference) in view of Zuris et al (Nature Biotechnology, Vol. 33, pages 73-80, and pages 1/50-50/50 of Supplementary Information, published October 30, 2014 and corrected on April 30, 2015; see the entire reference).  This is a new rejection, necessitated by the amendment filed 12/28/2021.
The teachings of Wang et al are described above and applied as before.  Further, Wang et al teach the sgRNA complexed with Cas9 endonuclease (e.g., Fig. 1).  Wang et al teach the products are suitable for gene editing in human cells with CRISPR Cas9 (e.g., page 1096, paragraph bridging middle and right columns; page 1101, left column, 1st full paragraph).
Wang et al do not teach the single-molecule guide RNA complexed with a Cas9 endonuclease in a pharmaceutical composition.
Zuris et al teach a cationic lipid formulation comprising a complex of single guide RNA (sgRNA) and Cas9 (e.g., Title; Abstract).  Zuris et al teach that the formulation is suitable for the delivery of sgRNA and Cas9 complex to cells cultured in vitro and cells present in vivo (e.g., Title; Abstract; page 74, paragraph bridging columns; paragraph bridging pages 79-80).  Zuris et al teach that the complexes resulted in up to 80% genome modification in cultured human cells with substantially higher specificity as compared to DNA transfection (e.g., Abstract; page 74, paragraph bridging columns; page 79, paragraph bridging columns).
in vitro or in vivo.  
One would have been motivated to make such a modification in order to receive the expected benefit of providing a composition for editing that is capable of providing a higher specificity as compared to DNA transfection as taught by Zuris et al.  

Response to Arguments - 35 USC § 103
With respect to the rejection of claim 38 under 35 U.S.C. 103 as being unpatentable over Wang et al in view of Ryan et al, Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
The response asserts that there are no sequences provided on page 1096 of Figure 1 of Wang et al, and the sequence provided in Table S1, lines 217 is “AAGAATGCTCAGGTCCGAGG,” which is not “GCACGCCACCAAGACCGCCA,” which is the sequence of instant SEQ ID NO: 9578.  The response asserts that Wang does not teach a single molecule gRNA comprising a spacer sequence comprising the sequence set forth in any of the sequence identifiers recited in independent claim 35, and claim 35 is not subject to this rejection.
These arguments are not found persuasive.  Page 217 of Table S1 of Wang et al shows the sequence

	Thus, the rejection is maintained.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699